Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered February 5, 2004, convicting defendant, after a jury trial, of reckless endangerment in the second degree, reckless driving, assault in the third degree, unauthorized use of a vehicle in the third degree and resisting arrest, and sentencing him to consecutive terms of one year, unanimously affirmed.
The court lawfully imposed consecutive sentences. Contrary to defendant’s argument, the trial record establishes that defen*167dant committed reckless endangerment, reckless driving and assault through separate, successive acts (see Penal Law § 70.25 [2]; People v Laureano, 87 NY2d 640, 643 [1996]).
Under Penal Law § 70.30 (2) (b), defendants’ five consecutive sentences will be satisfied by his service of two years. However, this provision does not affect the legality of the sentences imposed by the court, but only the manner in which they are calculated.
We perceive no basis for reducing the sentences. Concur— Mazzarelli, J.P, Andrias, Saxe, Marlow and Sullivan, JJ.